Citation Nr: 0430603	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
postoperative acromioclavicular separation of the left 
shoulder.

This appeal was remanded by the Board to the RO in August 
2000 for the purpose of scheduling the veteran for a Travel 
Board hearing.  That hearing was held and the transcript of 
the veteran's testimony is in the claims file.  

Pursuant to 38 C.F.R. § 19.9(a)(2)(ii)(2002), the Board 
initiated development of the veteran's claim for service 
connection  for a left shoulder disability in March 2002.  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) subsequently invalidated 38 C.F.R. § 
19.9(a)(2)(ii)(2002), which permitted the Board "to provide 
the [VCAA duty to notify] notice required by 38 U.S.C. [§] 
5103(a)" and "not less than 30 days to respond to the 
notice."  The Federal Court found that section 19.9(a)(2)(ii) 
was contrary to 38 U.S.C. § 5103(b) (West 2002), which 
provides the claimant one year to submit evidence. See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the 
case was again remanded by the Board in October 2003 for 
additional development, to include instructing the RO to make 
another attempt to obtain the veteran's missing service 
medical records and obtaining his VA Vocational 
Rehabilitation file.  The purposes of that remand have been 
met to the extent possible and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  The veteran's service medical records have been lost; 
there is lay evidence of an unspecified injury during 
service; there is no medical evidence of a left shoulder 
disability until approximately 15 years post-service, and 
there is no competent evidence that links the veteran's 
postoperative acromioclavicular separation of the left 
shoulder to any incident of active service.  


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1999 rating decision; the September 
1999 Statement of the Case; the August 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for a 
left shoulder disorder and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated July 2000, July 
2002, June 2004, and August 2204 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for a left 
shoulder disorder, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in July 1999, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the July 1999 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for a left shoulder disorder, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated efforts to obtain the 
veteran's service medical records, but has been unsuccessful.  
In such cases, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The veteran was advised to submit 
or identify any alternate sources of evidence.  He stated 
that he underwent shoulder surgery some time between 1981 and 
1983 at Tripler Army Hospital in Honolulu, Hawaii.  The 
Hospital indicated that any such records would have been 
retired, and that it was unable to identify the veteran.  The 
veteran also suggested that the RO contact the 450th Military 
Police that had moved to Nashville, Tennessee (160 White 
Bridge Road).  The RO sent correspondence in June 2004 and 
July 2004.  No response was received.  The RO also attempted 
to obtain the veteran's rehabilitation folder, but there was 
no record of the veteran.  In addition, the service 
department was contacted in July 2001 and May 2003, in order 
to confirm that no other service records could be located.  
The service department replied in July 2001 and July 2003 
that no other records were found.  Finally, the veteran 
submitted a correspondence from a fellow soldier that stated 
in its entirety "I, V.F. was station [sic] at Schofield 
Barracks, Hawaii while [the veteran] was injured."  The RO 
noted, as does the Board, that the lay witness statement is 
of little probative value since it does not state the nature 
of the injury, nor any details pertaining to how, where, or 
when it occurred.  In the absence of any indication from the 
veteran that there may be additional alternate sources of 
evidence available, no further development can be conducted, 
and even the heightened duty present in cases where records 
were lost or destroyed has been met.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in December 1998 and was diagnosed with postoperative 
acromioclavicular separation of the left shoulder.  There is 
also lay evidence of an in-service injury, albeit 
unspecified.  While the absence of the service medical 
records is through no fault of the veteran, and there is a 
heightened duty to assist, with no corroborative evidence of 
an in-service left shoulder injury or competent evidence of 
abnormal findings until more than 15 years after service, 
there is no duty to provide an examination or opinion with 
regard to service connection claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).]

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from July 1979 to September 
1983.  He contends that in 1981, he was playing basketball 
when another player fell on top of him.  He stated at his 
July 2001 hearing that his shoulder became dislocated and he 
couldn't move.  An ambulance came and took him to the 
hospital.  He underwent surgery to insert a pin into his 
shoulder so that he would not experience any further 
dislocations.  Following the surgery, he remained in the 
hospital for three days.  He was sent home to Alabama on 
convalescent leave for 30 days.  During that time his arm was 
strapped across his chest and he was unable to do anything.  
He returned to Schofield Barracks, and underwent one and a 
half months of physical therapy.  For six months he was on 
light duty, but he never returned to his regular unit.  After 
being discharged in September 1983, he got into a Reserve 
unit in Sheffield, Alabama.  After three years, the unit 
moved to Nashville, Tennessee, but the veteran decided not to 
move with them.  He testified that his shoulder wasn't in any 
real pain until the early 1990s, and that his earliest post 
service medical records are dated 1998.  

The veteran testified that he has not experienced any further 
shoulder dislocations since service, but that his shoulder 
locks up on him.  He stated that there is only one VA Clinic 
near him and that when he calls it, he is told that there is 
a three to six month wait period to schedule appointments.  
He was told that he should try going to Tuscaloosa or 
Birmingham, but he doesn't have sufficient transportation.    

Post-service medical records reflect that the veteran sought 
treatment for a left shoulder disability in November 1998.  
He gave a history in which he stated that he underwent 
surgery on his left shoulder in 1982.  The November 1998 
examination yielded a diagnosis of postoperative 
acromioclavicular separation of the left shoulder with loss 
of function due to pain.  X-rays showed no acute fracture.  
There were multiple calcifications projecting about the left 
shoulder, most likely representing heterotopic ossification 
given his history of prior trauma.  A large staple was 
present in the humeral head and the glenohumeral and 
acromioclavicular joints appeared intact.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran did not have any combat service.  Therefore 
consideration of U.S.C.A. 
§ 1154(b) and the holding in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996) is not applicable.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

As noted above, the veteran's service medical records are 
unavailable.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

The veteran has testified on appeal that he injured his left 
shoulder while playing basketball in 1981, and that he 
underwent surgery for residuals of that injury while on 
active duty.  While he has submitted a lay statement from an 
individual who apparently served with him who indicated that 
the appellant-veteran sustained an injury while on active 
duty, there is no indication in the statement of the type of 
injury (i.e., involving the left shoulder) or whether the 
individual witnessed it.  The statement does not indicate the 
nature of the injury, nor any details pertaining to how, 
where, or when it occurred.  There is a post service medical 
record that shows a diagnosis of postoperative 
acromioclavicular separation of the left shoulder with loss 
of function due to pain.  However, this medical evidence is 
dated in November 1998, more than 15 years after service.  

The absence of service medical records is of course through 
no fault of the veteran. The Board again notes that the RO 
made repeated attempts to obtain these records.  The Tripler 
Army Hospital in Honolulu, Hawaii was unable to substantiate 
the veteran's claim that he underwent surgery there, and 
multiple correspondences to the 450th Military Police have 
not generated any responses.  The veteran testified that he 
underwent a month and a half of rehabilitative physical 
therapy upon returning to Alabama.  However, the RO has not 
been able to locate a rehabilitation folder for the veteran.  
 
The Board finds that the post-service references in medical 
records to an in-service left shoulder injury, recorded more 
than 15 years after service, do not amount to a competent 
medical opinion linking the veteran's current left shoulder 
disability to service.  To the extent that such references 
can be construed to be such an opinion, the Board finds that 
it is based entirely on a history related by the appellant 
many years after service and can be no better than the facts 
alleged by him.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  It is the 
Board's judgment that this evidence is not probative as it is 
a mere recitation of what the veteran told the examiner, 
i.e., lay evidence.  Id.; Black v. Brown, 5 Vet. App. 177 
(1993).  Moreover, the lack of evidence of treatment for a 
left shoulder disorder for more than the first 15 years post-
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive. See Maxon v. West, 12 Vet. App. 
453, 459 (1999).  In the absence of supportive evidence of an 
in service left shoulder injury or pertinent abnormal medical 
findings recorded more proximate to service, the Board finds 
that service connection for a left shoulder disorder is not 
warranted.

The veteran is advised to file an application to reopen his 
claim if he is able to obtain corroborative evidence of an 
in-service injury that specifies the left shoulder.  With 
post-service evidence of surgery for apparent residuals of a 
left shoulder injury, such evidence would clearly be material 
to the veteran's claim.  However, based upon the evidence 
currently of record, and with no indication that there is any  
additional relevant evidence that has not been obtained, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
shoulder disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a left shoulder injury 
is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



